Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/07/2021, 10/19/2021 and 10/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US PG Pub 2016/0380510) in view of Petersen (US PG Pub 2006/0055270).
	As to independent claim 1, Niwa teaches a brushless direct-current (BLDC) motor (8), comprising: a stator assembly (9) including a stator core (60), a plurality of stator teeth (63) radially extending from the stator core and defining a plurality of slots therebetween, and a plurality of stator windings (64) wound around the plurality of stator teeth (63); a rotor shaft (13) extending along a longitudinal axis; a rotor comprising a rotor core (10) mounted on the rotor shaft (13), the rotor core (10) supporting at least one permanent magnet (68) that magnetically interacts with the plurality of stator windings (64) to cause a rotation of the rotor relative to the stator assembly (9); and a circuit board (65) having a main body and at least one leg (9) radially projecting from the 
However Petersen teaches wherein the at least one leg (see annotated figure 1) is oriented along a radial plane that intersects the plurality of stator windings (24) as shown in figure 1, for the advantageous benefit of improving motor design flexibility.

    PNG
    media_image1.png
    405
    556
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Niwa by using the at least one leg is oriented along a radial plane that intersects the plurality of stator windings, as taught by Petersen, to improve motor design flexibility.

As to claim 2/1, Niwa teaches wherein the stator assembly (9) further includes an end insulator (61) mounted on an end surface of the stator core (60) to insulate the stator core (60) from the plurality of stator windings (64), wherein the circuit board (65) is mounted and fastened to the end insulator (61) as shown in figure 5.  
As to claim 3/2, Niwa in view of Petersen teaches the claimed limitation as discussed above except wherein the circuit board at least three legs radially projecting from the main body to support three magnetic sensors, each leg extending between two adjacent stator windings in the direction of the rotor towards a center of the stator assembly.  
However Petersen teaches wherein the circuit board (65) at least three legs (see annotated figure 1) radially projecting from the main body to support three magnetic sensors (66), each leg extending between two adjacent stator windings (24) in the direction of the rotor towards a center of the stator assembly (16) as shown in figure 1, for the advantageous benefit of improving motor design flexibility.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Niwa in view of Petersen by using the circuit board at least three legs radially projecting from the main body to support three magnetic sensors, each leg extending between two adjacent stator windings in the direction of the rotor towards a center of the stator assembly, as taught by Petersen, to improve motor design flexibility.  

As to claim 4/3, Niwa teaches wherein each of the three magnetic sensors (66) is substantially circumferentially aligned with inner portions of the plurality of stator windings (64) as shown in figure 12.  
 As to claim 11/3, Niwa in view of Petersen teaches the claimed limitation as discussed above except wherein inner tips of the three legs of the circuit - 61 -ATTORNEY DOCKET NO.: US-2019-0494-B2 board are circumferentially aligned with inner ends of the plurality of stator teeth.  
Petersen teaches wherein inner tips of the three legs (see annotated figure 1) of the circuit - 61 -ATTORNEY DOCKET NO.: US-2019-0494-B2 board (58) are circumferentially aligned with inner ends of the plurality of stator teeth (20) as shown in figure 1, for the advantageous benefit of improving motor design flexibility.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Niwa in view of Petersen by using inner tips of the three legs of the circuit - 61 -ATTORNEY DOCKET NO.: US-2019-0494-B2 board are circumferentially aligned with inner ends of the plurality of stator teeth, as taught by Petersen, to improve motor design flexibility.  
Claim(s) 5-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US PG Pub 2016/0380510) and Petersen (US PG Pub2006/0055270) as applied in claim 3 above, and further in view Doan (CN108462350).
As to claim 5/3, Niwa in view of Petersen teaches the claimed limitation as discussed above except teaches wherein the main body of the circuit board comprises a first portion that is curved and extends along the end of the stator assembly but does not extend peripherally beyond an outer surface of the stator core, and a second portion 
However Doan teaches wherein the main body of the circuit board (54) comprises a first portion (65) that is curved and extends along the end of the stator assembly (7) but does not extend peripherally beyond an outer surface of the stator core, and a second portion (72) that extends peripherally beyond the outer surface of the stator core and through which at least one fastener (66) is provided to secure the circuit board (54) to the end insulator (52) as shown in figure 9(A), for the advantageous benefit of providing a brushless motor is provided with a sensor circuit board, the diameter of the bearing of the rotating shaft can be set large, and electric tool with excellent durability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Niwa in view of Petersen by using the main body of the circuit board comprises a first portion that is curved and extends along the end of the stator assembly but does not extend peripherally beyond an outer surface of the stator core, and a second portion that extends peripherally beyond the outer surface of the stator core and through which at least one fastener is provided to secure the circuit board to the end insulator, as taught by Doan, to provide a brushless motor is provided with a sensor circuit board, the diameter of the bearing of the rotating shaft can be set large, and electric tool with excellent durability.  
As to claim 6/5, Niwa teaches the main body of the circuit board (65) and a plurality of signal wires (95A) coupled to the connector (94) as shown in figure 6, but 
Doan teaches a connector (79) mounted on the second portion (72) of the main body of the circuit board (54) as shown in figure 4(B), for the advantageous benefit of providing a brushless motor is provided with a sensor circuit board, the diameter of the bearing of the rotating shaft can be set large, and electric tool with excellent durability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Niwa and Petersen in view of Doan by using a connector mounted on the second portion, as taught by Doan, to provide a brushless motor is provided with a sensor circuit board, the diameter of the bearing of the rotating shaft can be set large, and electric tool with excellent durability.  
As to claim 7/5, Niwa teaches wherein the at least one fastener (84) is peripherally provided beyond the outer surface of the stator core as shown in figure 5.  
As to claim 9/5, Niwa and Petersen in view of Doan teaches the claimed limitation as discussed above except wherein the second portion covers an angular distance in the range of approximately 60 degrees to 90 degrees.  
Doan teaches wherein the second portion (72) covers an angular distance in the range of approximately 60 degrees to 90 degrees as shown in figure 9(A), for the advantageous benefit of providing a brushless motor is provided with a sensor circuit board, the diameter of the bearing of the rotating shaft can be set large, and electric tool with excellent durability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Niwa in view of 
As to claim 10/5, Niwa and Petersen in view of Doan teaches the claimed limitation as discussed above except wherein the first portion is provided within a part of the main body of the circuit board that covers an angular distance in the range of approximately 35 degrees to 55 degrees.  
However Doan teaches wherein the first portion (65) is provided within a part of the main body of the circuit board (54) that covers an angular distance in the range of approximately 35 degrees to 55 degrees as shown in figure 9(A), for the advantageous benefit of providing a brushless motor is provided with a sensor circuit board, the diameter of the bearing of the rotating shaft can be set large, and electric tool with excellent durability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Niwa in view of Petersen by using the first portion is provided within a part of the main body of the circuit board that covers an angular distance in the range of approximately 35 degrees to 55 degrees, as taught by Doan, to provide a brushless motor is provided with a sensor circuit board, the diameter of the bearing of the rotating shaft can be set large, and electric tool with excellent durability.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US PG Pub 2016/0380510), Petersen (US PG Pub2006/0055270) and Doan .
As to claim 8/5, Niwa and Petersen in view of Doan teaches the claimed limitation as discussed above except further comprising a retention feature provided on the first portion of the main body of the circuit board and arranged to make a mechanical connection with a portion of the end insulator, wherein no portion of the retention feature projects from a rear surface of the circuit board in a direction opposite the stator core.  
Moriyama teaches a retention feature (43) provided on the first portion of the main body of the circuit board (40) and arranged to make a mechanical connection with a portion of the end insulator (23), wherein no portion of the retention feature projects from a rear surface of the circuit board (40) in a direction opposite the stator core (221) as shown in figure 3, for the advantageous benefit of providing a motor, which is capable of highly accurately determining sensor box relative to the position of the rotor, and then the holding member mounted on the stator after also can easily confirm the position of the sensor case.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Niwa and Petersen in view of Doan by using a retention feature provided on the first portion of the main body of the circuit board and arranged to make a mechanical connection with a portion of the end insulator, wherein no portion of the retention feature projects from a rear surface of the circuit board in a direction opposite the stator core, as taught by Moriyama, to provide a motor, which is capable of highly accurately determining sensor box relative to .
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US PG Pub 2016/0380510) and Petersen (US PG Pub2006/0055270) as applied in claim 11 above, and further in view Saito (KR20160110157).
As to claim 12/11, Niwa in view of Petersen teaches the claimed limitation as discussed above except further comprising overmold or glue material arranged to secure the inner tips of the three legs of the circuit board to inner teeth portions of the end insulator.  
However Saito teaches overmold or glue material (19) arranged to secure the inner tips (14e) the circuit board (13) as shown in figure 9, for the advantageous benefit of reducing the amount of deviation from the center.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Niwa in view of Petersen by using overmold or glue material arranged to secure the inner tips of the three legs of the circuit board, as taught by Saito, to reduce the amount of deviation from the center.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niwa (US PG Pub 2016/0380510).
As to independent claim 13, Niwa teaches a brushless direct-current (BLDC) motor, comprising: a rotor shaft (13) extending along a longitudinal axis; a stator assembly (9) including a stator core (60), a plurality of stator teeth (63) radially extending from the stator core (60) and defining a plurality of slots therebetween, a plurality of stator windings wound around the plurality of stator teeth, and an end insulator mounted on an end surface of the stator core to insulate the stator core from the plurality of stator windings (64), the end insulator (61) having a radial body and a retention post projecting from the radial body; a rotor comprising a rotor core (10) mounted on the rotor shaft (13), the rotor core (10) supporting at least one permanent magnet (68) that magnetically interacts with the plurality of stator windings (64) to cause a rotation of the rotor relative to the stator assembly (9); a circuit board (65) mounted to the end insulator (61), the circuit board (65) including a front surface facing the end insulator (61), a rear face, and at least one magnetic sensor (66) mounted on the front face and configured to generate a signal associated with an angular position of the rotor; and a retention feature (88) provided on a front surface of the circuit board (65) facing the stator core (60) and arranged to make a mechanical connection with the retention post of the end insulator (61), wherein no portion of retention post of the end insulator (61) or the retention feature (88) projects substantially over the rear surface of the circuit board (65) as shown in figure 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US PG Pub 2016/0380510) as applied in claim 13 above, and further in view Petersen (US PG Pub2006/0055270).
As to claim 14/13, Niwa teaches the claimed limitation as discussed above except wherein the circuit board includes an arcuate - 62 -ATTORNEY DOCKET NO.: US-2019-0494-B2 main body and at least one leg projecting radially inwardly from the main body to support at least one magnetic sensor in close proximity to the at least one permanent magnet, wherein the at least one leg is oriented along a radial plane that intersects the plurality of stator windings.  
However Petersen teaches an arcuate - 62 -ATTORNEY DOCKET NO.: US-2019-0494-B2main body and at least one leg projecting (see annotated figure 1) radially inwardly from the main body to support at least one magnetic sensor (51) in close proximity to the at least one permanent magnet (20), wherein the at least one leg (see annotated figure 1) is oriented along a radial plane that intersects the plurality of stator windings (24) as shown in figure 1, for the advantageous benefit of improving motor design flexibility.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Niwa in view of Petersen by using the circuit board includes an arcuate - 62 -ATTORNEY DOCKET NO.: US-2019-0494-B2 main body and at least one leg projecting radially inwardly from the main body to support at least one magnetic sensor .  
Claim(s) 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US PG Pub 2016/0380510) and Petersen (US PG Pub2006/0055270)as applied in claim 13 above, and further in view of Moriyama (CN104205584).
As to claim 15/13, Niwa in view of Petersen teaches the claimed limitation as discussed above except wherein the retention post comprises a snap head and the circuit board comprises a slot arranged to receive the snap head of the retention post, wherein the snap head does not substantially project out of the slot over the rear surface of the circuit board.  
However Moriyama teaches wherein the retention post (233) comprises a snap head and the circuit board (40) comprises a slot (see figure 3) arranged to receive the snap head of the retention post (23), wherein the snap head does not substantially project out of the slot over the rear surface of the circuit board (40) as shown in figure 3, for the advantageous benefit of providing a motor, which is capable of highly accurately determining sensor box relative to the position of the rotor, and then the holding member mounted on the stator after also can easily confirm the position of the sensor case.

As to claim 16/15, Niwa and Petersen in view of Moriyama teaches the claimed limitation as discussed above except wherein the retention feature comprises an overmold layer formed on the front surface of the circuit board facing the stator core, wherein the overmold layer forms a lip arranged at a distance from the front surface of the circuit board and configured to make a snap-fit connection with the snap head of the retention post.  
However Moriyama teaches the retention feature (42) comprises an overmold layer (43) formed on the front surface of the circuit board (40) facing the stator core (211), wherein the overmold layer (43) forms a lip arranged at a distance from the front surface of the circuit board (40) and configured to make a snap-fit connection with the snap head of the retention post (42) as shown in figure 3, for the advantageous benefit of providing a motor, which is capable of highly accurately determining sensor box relative to the position of the rotor, and then the holding member mounted on the stator after also can easily confirm the position of the sensor case.

As to claim 18/15, Niwa and Petersen in view of Moriyama teaches the claimed limitation as discussed above except further comprising a place pad having a planar body mounted on the front face of the circuit board, the place pad comprising at least one snap projecting from the planar body overlapping the slot of the circuit board, the at least one snap being resiliently flexible to make a snap-fit connection with the retention post.  
Moriyama teaches a place pad having a planar body mounted on the front face of the circuit board (40), the place pad comprising at least one snap projecting from the planar body overlapping the slot of the circuit board (40), the at least one snap (43) being resiliently flexible to make a snap-fit connection with the retention post (233) as shown in figure 3, for the advantageous benefit of providing a motor, which is capable of highly accurately determining sensor box relative to the position of the rotor, and then 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Niwa and Petersen in view of Moriyama by using a place pad having a planar body mounted on the front face of the circuit board, the place pad comprising at least one snap projecting from the planar body overlapping the slot of the circuit board, the at least one snap being resiliently flexible to make a snap-fit connection with the retention post, as taught by Moriyama, to provide a motor, which is capable of highly accurately determining sensor box relative to the position of the rotor, and then the holding member mounted on the stator after also can easily confirm the position of the sensor case.
 Claim(s) 17is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US PG Pub 2016/0380510), Petersen (US PG Pub2006/0055270) and Moriyama (CN104205584) as applied in claim 15 above, and further in view of Ramey (WO99/19942).
As to claim 17/15, Niwa and Petersen in view of Moriyama teaches the claimed limitation as discussed above except wherein the retention feature comprises a metal trap including two legs mounted on the front surface of the circuit board and a main body distanced from the front face of the circuit board partially overlapping the slot of the circuit board, the main body being configured to make a snap-fit connection with the snap head of the retention post.  
However Ramey teaches the retention feature comprises a metal trap (10) including two legs (30) mounted on the front surface of the circuit board (34) and a main 
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Niwa and Petersen in view of Moriyama by using the retention feature comprises a metal trap including two legs mounted on the front surface of the circuit board and a main body distanced from the front face of the circuit board partially overlapping the slot of the circuit board, the main body being configured to make a snap-fit connection with the snap head of the retention post, as taught by Ramey, to improve retention mechanism for holding an electrical connector on a printed circuit board.
 Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US PG Pub 2016/0380510) as applied in claim 15 above, and further in view of Ramey (WO99/19942).
As to claim 19/13, Ramey teaches the claimed limitation as discussed above e except wherein the retention post comprises a recess and the retention feature comprises a clip disposed on the front surface of the circuit board, the retention feature having an engagement edge extending from an edge of the circuit board that is received within the recess of the retention post.  
However Ramey teaches the retention post (54) comprises a recess (36) and the retention feature comprises a clip (20) disposed on the front surface of the circuit board 
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Niwa by using retention post comprises a recess and the retention feature comprises a clip disposed on the front surface of the circuit board, the retention feature having an engagement edge extending from an edge of the circuit board that is received within the recess of the retention post, as taught by Ramey, to improve retention mechanism for holding an electrical connector on a printed circuit board.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A GONZALEZ QUINONES/ Primary Examiner, Art Unit 2834 
January 14, 2022